
	
		II
		Calendar No. 327
		112th CONGRESS
		2d Session
		S. 2132
		[Report No. 112–152]
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2012
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the extension of highway-related taxes and trust fund expenditures, to provide
		  revenues for highway programs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Highway Investment, Job
			 Creation, and Economic Growth Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Extension of Highway Trust Fund Expenditure Authority and
				Related Taxes
					Sec. 101. Extension of trust fund expenditure
				authority.
					Sec. 102. Extension of highway-related taxes.
					TITLE II—Other provisions
					Sec. 201. Temporary increase in small issuer exception to
				tax-exempt interest expense allocation rules for financial
				institutions.
					Sec. 202. Temporary modification of alternative minimum tax
				limitations on tax- exempt bonds.
					Sec. 203. Issuance of TRIP bonds by State infrastructure
				banks.
					Sec. 204. Extension of parity for exclusion from income for
				employer-provided mass transit and parking benefits.
					Sec. 205. Exempt-facility bonds for sewage and water supply
				facilities.
					TITLE III—Revenue provisions
					Sec. 301. Transfer from Leaking Underground Storage Tank Trust
				Fund to Highway Trust Fund.
					Sec. 302. Portion of Leaking Underground Storage Tank Trust
				Fund financing rate transferred to Highway Trust Fund.
					Sec. 303.
				Elimination of unintended application of cellulosic biofuel producer
				credit.
					Sec. 304. Transfer of gas guzzler taxes to Highway Trust
				Fund.
					Sec. 305. Revocation or denial of passport in case of certain
				unpaid taxes.
					Sec. 306. 100 percent continuous levy on payments to Medicare
				providers and suppliers.
					Sec. 307. Transfer of amounts attributable to certain duties on
				imported vehicles into the Highway Trust Fund.
					Sec. 308. Treatment of securities of a controlled corporation
				exchanged for assets in certain reorganizations.
					Sec. 309. Internal Revenue Service levies and Thrift Savings
				Plan Accounts.
					Sec. 310. Modifications of required distribution rules for
				pension plans.
					Sec. 311. Depreciation and amortization rules for highway and
				related property subject to long-term leases.
					Sec. 312. Extension for transfers of
				excess pension assets to retiree health accounts.
					Sec. 313. Transfer of excess pension
				assets to retiree group term life insurance accounts.
				
			IExtension of
			 Highway Trust Fund Expenditure Authority and Related Taxes
			101.Extension of
			 trust fund expenditure authority
				(a)Highway Trust
			 FundSection 9503 of the Internal Revenue Code of 1986 is
			 amended—
					(1)by striking
			 April 1, 2012 in subsections (b)(6)(B), (c)(1), and (e)(3) and
			 inserting October 1, 2013; and
					(2)by striking
			 Surface Transportation Extension Act of 2011, Part II in
			 subsections (c)(1) and (e)(3) and inserting Moving Ahead for Progress in the 21st Century
			 Act.
					(b)Sport Fish
			 Restoration and Boating Trust FundSection 9504 of the Internal
			 Revenue Code of 1986 is amended—
					(1)by striking
			 Surface Transportation Extension Act of 2011, Part II each place
			 it appears in subsection (b)(2) and inserting Moving Ahead for Progress in the 21st Century
			 Act; and
					(2)by striking
			 April 1, 2012 in subsection (d)(2) and inserting October
			 1, 2013.
					(c)Leaking
			 Underground Storage Tank Trust FundParagraph (2) of section
			 9508(e) of the Internal Revenue Code of 1986 is amended by striking
			 April 1, 2012 and inserting October 1,
			 2013.
				(d)Establishment
			 of solvency accountSection 9503 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
					
						(g)Establishment
				of Solvency Account
							(1)Creation of
				accountThere is established in the Highway Trust Fund a separate
				account to be known as the Solvency Account consisting of such
				amounts as may be transferred or credited to the Solvency Account as provided
				in this section or section 9602(b).
							(2)Transfers to
				Solvency AccountThe Secretary of the Treasury shall transfer to
				the Solvency Account the excess of—
								(A)any amount
				appropriated to the Highway Trust Fund before October 1, 2013, by reason of the
				provisions of, and amendments made by, the Highway Investment, Job Creation, and Economic Growth Act
				of 2012, over
								(B)the amount
				necessary to meet the required expenditures from the Highway Trust Fund under
				subsection (c) for the period ending before October 1, 2013.
								(3)Expenditures
				from accountAmounts in the Solvency Account shall be available
				for transfers to the Highway Account (as defined in subsection (e)(5)(B)) and
				the Mass Transit Account in such amounts as determined necessary by the
				Secretary to ensure that each account has a surplus balance of $2,800,000,000
				on September 30, 2013.
							(4)Termination of
				accountThe Solvency Account shall terminate on September 30,
				2013, and the Secretary shall transfer any remaining balance in the Account on
				such date to the Highway Trust
				Fund.
							.
				(e)Effective
			 dateThe amendments made by this section shall take effect on
			 April 1, 2012.
				102.Extension of
			 highway-related taxes
				(a)In
			 general
					(1)Each of the following provisions of the
			 Internal Revenue Code of 1986 is amended by striking March 31,
			 2012 and inserting September 30, 2015:
						(A)Section
			 4041(a)(1)(C)(iii)(I).
						(B)Section
			 4041(m)(1)(B).
						(C)Section
			 4081(d)(1).
						(2)Each of the
			 following provisions of such Code is amended by striking April 1,
			 2012 and inserting October 1, 2015:
						(A)Section
			 4041(m)(1)(A).
						(B)Section
			 4051(c).
						(C)Section
			 4071(d).
						(D)Section
			 4081(d)(3).
						(b)Extension of
			 tax, etc., on use of certain heavy vehiclesEach of the following
			 provisions of the Internal Revenue Code of 1986 is amended by striking
			 2012 and inserting 2015:
					(1)Section
			 4481(f).
					(2)Subsections (c)(4)
			 and (d) of section 4482.
					(c)Floor stocks
			 refundsSection 6412(a)(1) of the Internal Revenue Code of 1986
			 is amended—
					(1)by striking
			 April 1, 2012 each place it appears and inserting October
			 1, 2015;
					(2)by striking
			 September 30, 2012 each place it appears and inserting
			 March 31, 2016; and
					(3)by striking
			 July 1, 2012 and inserting January 1,
			 2016.
					(d)Extension of
			 certain exemptionsSections
			 4221(a) and 4483(i) of the Internal Revenue Code of 1986 are each amended by
			 striking April 1, 2012 and inserting October 1,
			 2015.
				(e)Extension of
			 transfers of certain taxes
					(1)In
			 generalSection 9503 of the
			 Internal Revenue Code of 1986 is amended—
						(A)in subsection
			 (b)—
							(i)by
			 striking April 1, 2012 each place it appears in paragraphs (1)
			 and (2) and inserting October 1, 2015;
							(ii)by
			 striking April 1,
			 2012 in the heading of paragraph (2) and inserting
			 October 1,
			 2015;
							(iii)by
			 striking March 31, 2012 in paragraph (2) and inserting
			 September 30, 2015; and
							(iv)by
			 striking January 1, 2013 in paragraph (2) and inserting
			 July 1, 2016; and
							(B)in subsection (c)(2), by striking
			 January 1, 2013 and inserting July 1,
			 2016.
						(2)Motorboat and
			 small-engine fuel tax transfers
						(A)In
			 generalParagraphs (3)(A)(i) and (4)(A) of section 9503(c) of
			 such Code are each amended by striking April 1, 2012 and
			 inserting October 1, 2015.
						(B)Conforming
			 amendments to land and water conservation fundSection 201(b) of
			 the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–11(b)) is
			 amended—
							(i)by
			 striking April 1, 2013 each place it appears and inserting
			 October 1, 2016; and
							(ii)by
			 striking April 1, 2012 and inserting October 1,
			 2015.
							(f)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on April 1, 2012.
					(2)Subsection
			 (b)(2)The amendment made by
			 subsection (b)(2) shall apply to periods beginning after September 30,
			 2012.
					IIOther
			 provisions
			201.Temporary
			 increase in small issuer exception to tax-exempt interest expense allocation
			 rules for financial institutions
				(a)In
			 generalSubparagraph (G) of
			 section 265(b)(3) of the Internal Revenue Code of 1986 is amended—
					(1)by striking 2009 or 2010 in
			 clause (i) and inserting 2009, 2010, or 2012,
					(2)by striking 2009 or 2010 in
			 clauses (ii) and (iii) and inserting 2009, 2010, or the period beginning
			 after the date of the enactment of the Highway Investment, Job Creation, and Economic Growth Act
			 of 2012 and before January 1, 2013, and
					(3)by striking
			 2009 and
			 2010 in the heading and inserting
			 2009, 2010, and
			 2012.
					(b)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
				202.Temporary
			 modification of alternative minimum tax limitations on tax- exempt
			 bonds
				(a)Interest on
			 private activity bonds not treated as tax preference itemsClause
			 (vi) of section 57(a)(5)(C) of the Internal Revenue Code of 1986 is
			 amended—
					(1)in subclause (I)
			 by inserting , or after the date of enactment of the
			 Highway Investment, Job Creation, and
			 Economic Growth Act of 2012 and before January 1, 2013
			 after January 1, 2011;
					(2)in subclause
			 (III) by inserting before January 1, 2011 after which is
			 issued; and
					(3)by striking
			 and
			 2010 in the heading and inserting , 2010,
			 and portions of
			 2012.
					(b)No adjustment
			 to adjusted current earningsClause (iv) of section 56(g)(4)(B)
			 of the Internal Revenue Code of 1986 is amended—
					(1)in subclause (I)
			 by inserting , or after the date of enactment of the
			 Highway Investment, Job Creation, and
			 Economic Growth Act of 2012 and before January 1, 2013
			 after January 1, 2011;
					(2)in subclause
			 (III) by inserting before January 1, 2011 after which is
			 issued; and
					(3)by striking
			 and
			 2010 in the heading and inserting , 2010,
			 and portions of 
			 2012.
					(c)Effective
			 DateThe amendments made by this section shall apply to
			 obligations issued after the date of enactment of this Act.
				203.Issuance of
			 TRIP bonds by State infrastructure banksSection 610(d) of title 23, United States
			 Code, is amended—
				(1)by redesignating
			 paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7),
			 respectively,
				(2)by inserting
			 after paragraph (3) the following new paragraph:
					
						(4)TRIP bond
				account
							(A)In
				generalA State, through a State infrastructure bank, may issue
				TRIP bonds and deposit proceeds from such issuance into the TRIP bond account
				of the bank.
							(B)TRIP
				bondFor purposes of this section, the term TRIP
				bond means any bond issued as part of an issue if—
								(i)100 percent of
				the available project proceeds of such issue are to be used for expenditures
				incurred after the date of the enactment of this paragraph for 1 or more
				qualified projects pursuant to an allocation of such proceeds to such project
				or projects by a State infrastructure bank,
								(ii)the bond is
				issued by a State infrastructure bank and is in registered form (within the
				meaning of section 149(a) of the Internal Revenue Code of 1986),
								(iii)the State infrastructure bank designates
				such bond for purposes of this section, and
								(iv)the term of each
				bond which is part of such issue does not exceed 30 years.
								(C)Qualified
				projectFor purposes of this subparagraph, the term
				qualified project means the capital improvements to any
				transportation infrastructure project of any governmental unit or other person,
				including roads, bridges, rail and transit systems, ports, and inland waterways
				proposed and approved by a State infrastructure bank, but does not include
				costs of operations or maintenance with respect to such
				project.
							,
				(3)by adding at the
			 end of paragraph (5), as redesignated by paragraph (1), the following new
			 subparagraph:
					
						(D)TRIP bond
				account.Funds deposited into the TRIP bond account shall
				constitute for purposes of this section a capitalization grant for the TRIP
				bond account of the bank.
						,
				and
				(4)by adding at the
			 end the following new paragraph:
					
						(8)Special rules
				for TRIP bond account funds
							(A)In
				generalThe State shall develop a transparent competitive process
				for the award of funds deposited into the TRIP bond account that considers the
				impact of qualified projects on the economy, the environment, state of good
				repair, and equity.
							(B)Applicability
				of federal lawThe requirements of any Federal law, including
				this title and titles 40 and 49, which would otherwise apply to projects to
				which the United States is a party or to funds made available under such law
				and projects assisted with those funds shall apply to—
								(i)funds made
				available under the TRIP bond account for similar qualified projects,
				and
								(ii)similar
				qualified projects assisted through the use of such
				funds.
								.
				204.Extension of
			 parity for exclusion from income for employer-provided mass transit and parking
			 benefits
				(a)In
			 generalParagraph (2) of section 132(f) of the Internal Revenue
			 Code of 1986 is amended by striking January 1, 2012 and
			 inserting January 1, 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to months
			 after December 31, 2011.
				205.Exempt-facility
			 bonds for sewage and water supply facilities
				(a)Bonds for water
			 and sewage facilities temporarily exempt from volume cap on private activity
			 bondsSubsection (g) of section 146 of the Internal Revenue Code
			 of 1986 is amended—
					(1)by striking
			 and at the end of paragraph (3),
					(2)by striking the
			 period at the end of paragraph (4) and inserting , and,
			 and
					(3)by inserting
			 after paragraph (4) the following new paragraph:
						
							(5)any exempt
				facility bonds issued before January 1, 2018, as part of an issue described in
				paragraph (4) or (5) of section
				142(a).
							.
					(b)Conforming
			 changeParagraphs (2) and (3)(B) of section 146(k) of the
			 Internal Revenue Code of 1986 are both amended by striking paragraph
			 (4), (5), (6), or (10) of section 142(a) and inserting paragraph
			 (4) or (5) of section 142(a) with respect to bonds issued after December 31,
			 2017, or paragraph (6) or (10) of section 142(a).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
				IIIRevenue
			 provisions
			301.Transfer from
			 Leaking Underground Storage Tank Trust Fund to Highway Trust Fund
				(a)In
			 generalSubsection (c) of section 9508 of the Internal Revenue
			 Code of 1986 is amended—
					(1)by striking
			 Amounts and inserting:
						
							(1)In
				generalExcept as provided in paragraph (2),
				amounts
							,
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)Transfer to
				highway trust fundOut of amounts in the Leaking Underground
				Storage Tank Trust Fund there is hereby appropriated $3,000,000,000 to be
				transferred under section 9503(f)(3) to the Highway Trust
				Fund.
							.
					(b)Transfer to
			 Highway Trust Fund
					(1)In
			 generalSubsection (f) of
			 section 9503 of the Internal Revenue Code of 1986 is amended by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)Increase in
				fund balanceThere is hereby transferred to the Highway Trust
				Fund amounts appropriated from the Leaking Underground Storage Tank Trust Fund
				under section 9508(c)(2).
							.
				
					(2)Conforming
			 amendmentsParagraph (4) of section 9503(f) of such Code is
			 amended—
						(A)by inserting
			 or transferred after appropriated, and
						(B)by striking
			 appropriated in the heading
			 thereof.
						302.Portion of
			 Leaking Underground Storage Tank Trust Fund financing rate transferred to
			 Highway Trust Fund
				(a)In
			 generalSubsection (b) of section 9503 of the Internal Revenue
			 Code of 1986 is amended by inserting after paragraph (2) the following new
			 paragraph:
					
						(3)Portion of
				Leaking Underground Storage Tank Trust Fund financing rateThere
				are hereby appropriated to the Highway Trust Fund amounts equivalent to
				one-third of the taxes received in the Treasury under—
							(A)section 4041(d)
				(relating to additional taxes on motor fuels),
							(B)section 4081
				(relating to tax on gasoline, diesel fuel, and kerosene) to the extent
				attributable to the Leaking Underground Storage Tank Trust Fund financing rate
				under such section, and
							(C)section 4042
				(relating to tax on fuel used in commercial transportation on inland waterways)
				to the extent attributable to the Leaking Underground Storage Tank Trust Fund
				financing rate under such section.
							For
				purposes of this paragraph, there shall not be taken into account the taxes
				imposed by sections 4041 and 4081 on diesel fuel sold for use or used as fuel
				in a diesel-powered
				boat..
				(b)Conforming
			 amendments
					(1)Paragraphs (1),
			 (2), and (3) of section 9508(b) of the Internal Revenue Code of 1986 are each
			 amended by inserting two-thirds of the before
			 taxes.
					(2)Paragraph (4) of
			 section 9503(b) of such Code is amended by striking subparagraphs (A) and (B)
			 and by redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B),
			 respectively.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxes
			 received after the date of the enactment of this Act.
				303.Elimination of
			 unintended application of cellulosic biofuel producer credit
				(a)Claims for
			 cellulosic biofuel producer creditThe amendments made by section 1408(a) of
			 the Health Care and Education Reconciliation Act of 2010 and section 2121(a) of
			 the Small Business Jobs Act of 2010 shall be applied to claims for credits
			 under section 40(a) of the Internal Revenue Code of 1986 with respect to fuels
			 sold or used before January 1, 2010, filed on or after February 3, 2012.
				(b)Treatment of
			 unused general business creditsNo claim for credit under section
			 38(a)(1) of the Internal Revenue Code of 1986 which is attributable to a credit
			 under section 40(a) of such Code for any fuel described in section
			 40(b)(6)(E)(iii) of such Code may be filed on or after February 3, 2012.
				(c)Transfer of
			 resulting revenue to Highway Trust FundSubsection (b) of section
			 9503 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:
					
						(7)Transfer of
				resulting revenueOut of money in the Treasury not otherwise
				appropriated, there are hereby appropriated amounts equivalent to the increase
				in revenues received in the Treasury resulting from the provisions of, and
				amendment made by, subsections (a) and (b) of section 303 of the
				Highway Investment, Job Creation, and
				Economic Growth Act of
				2012.
						.
				304.Transfer of
			 gas guzzler taxes to Highway Trust Fund
				(a)In
			 generalParagraph (1) of section 9503(b) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraphs (C), (D), and (E) as
			 subparagraphs (D), (E), and (F), respectively, and by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(B)section 4064
				(relating to gas guzzler
				tax),
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxes
			 received after the date of the enactment of this Act.
				305.Revocation or
			 denial of passport in case of certain unpaid taxes
				(a)In
			 generalSubchapter D of chapter 75 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
					
						7345.Revocation or
				denial of passport in case of certain tax delinquencies
							(a)In
				generalIf the Secretary
				receives certification by the Commissioner of Internal Revenue that any
				individual has a seriously delinquent tax debt in an amount in excess of
				$50,000, the Secretary shall transmit such certification to the Secretary of
				State for action with respect to denial, revocation, or limitation of a
				passport pursuant to section 4 of the Act entitled An Act to regulate
				the issue and validity of passports, and for other purposes, approved
				July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport
				Act of 1926.
							(b)Seriously
				delinquent tax debtFor
				purposes of this section, the term seriously delinquent tax debt
				means an outstanding debt under this title for which a notice of lien has been
				filed in public records pursuant to section 6323 or a notice of levy has been
				filed pursuant to section 6331, except that such term does not include—
								(1)a debt that is being paid in a timely
				manner pursuant to an agreement under section 6159 or 7122, and
								(2)a debt with respect to which collection is
				suspended because a collection due process hearing under section 6330, or
				relief under subsection (b), (c), or (f) of section 6015, is requested or
				pending.
								(c)Adjustment for
				inflationIn the case of a
				calendar year beginning after 2012, the dollar amount in subsection (a) shall
				be increased by an amount equal to—
								(1)such dollar
				amount, multiplied by
								(2)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2011 for
				calendar year 1992 in subparagraph (B) thereof.
								If any
				amount as adjusted under the preceding sentence is not a multiple of $1,000,
				such amount shall be rounded to the next highest multiple of
				$1,000..
				(b)Clerical
			 amendmentThe table of sections for subchapter D of chapter 75 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
					
						
							Sec. 7345. Revocation or denial of passport in case of certain
				tax
				delinquencies.
						
						.
				(c)Authority for
			 information sharing
					(1)In
			 generalSubsection (l) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(23)Disclosure of
				return information to Department of State for purposes of passport revocation
				under section 7345
								(A)In
				generalThe Secretary shall, upon receiving a certification
				described in section 7345, disclose to the Secretary of State return
				information with respect to a taxpayer who has a seriously delinquent tax debt
				described in such section. Such return information shall be limited to—
									(i)the taxpayer
				identity information with respect to such taxpayer, and
									(ii)the amount of
				such seriously delinquent tax debt.
									(B)Restriction on
				disclosureReturn information disclosed under subparagraph (A)
				may be used by officers and employees of the Department of State for the
				purposes of, and to the extent necessary in, carrying out the requirements of
				section 4 of the Act entitled An Act to regulate the issue and validity
				of passports, and for other purposes, approved July 3, 1926 (22 U.S.C.
				211a et seq.), commonly known as the Passport Act of
				1926.
								.
					(2)Conforming
			 amendmentParagraph (4) of section 6103(p) of such Code is
			 amended by striking or (22) each place it appears in
			 subparagraph (F)(ii) and in the matter preceding subparagraph (A) and inserting
			 (22), or (23).
					(d)Revocation
			 authorizationThe Act entitled An Act to regulate the
			 issue and validity of passports, and for other purposes, approved July
			 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of
			 1926, is amended by adding at the end the following:
					
						4.Authority to
				deny or revoke passport
							(a)Ineligibility
								(1)IssuanceExcept
				as provided under subsection (b), upon receiving a certification described in
				section 7345 of the Internal Revenue Code of 1986 from the Secretary of the
				Treasury, the Secretary of State may not issue a passport or passport card to
				any individual who has a seriously delinquent tax debt described in such
				section.
								(2)RevocationThe
				Secretary of State shall revoke a passport or passport card previously issued
				to any individual described in subparagraph (A).
								(b)Exceptions
								(1)Emergency and
				humanitarian situationsNotwithstanding subsection (a), the
				Secretary of State may issue a passport or passport card, in emergency
				circumstances or for humanitarian reasons, to an individual described in
				subsection (a)(1).
								(2)Limitation for
				return to united statesNotwithstanding subsection (a)(2), the
				Secretary of State, before revocation, may—
									(A)limit a
				previously issued passport or passport card only for return travel to the
				United States; or
									(B)issue a limited
				passport or passport card that only permits return travel to the United
				States.
									.
				(e)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2013.
				306.100 percent
			 continuous levy on payments to Medicare providers and suppliers
				(a)In
			 generalParagraph (3) of
			 section 6331(h) of the Internal Revenue Code of 1986 is amended by striking the
			 period at the end and inserting , or to a Medicare provider or supplier
			 under title XVIII of the Social Security Act..
				(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after the date of the enactment of this Act.
				307.Transfer of
			 amounts attributable to certain duties on imported vehicles into the Highway
			 Trust FundSection 9503(b) of
			 the Internal Revenue Code of 1986, as amended by this Act, is amended by adding
			 at the end the following new paragraph:
				
					(8)Certain duties
				on imported vehiclesThere are hereby appropriated to the Highway
				Trust Fund amounts equivalent to the amounts received in the Treasury that are
				attributable to duties collected on or after October 1, 2011, and before
				October 1, 2016, on articles classified under subheading 8703.22.00 or
				8703.24.00 of the Harmonized Tariff Schedule of the United
				States.
					.
			308.Treatment of
			 securities of a controlled corporation exchanged for assets in certain
			 reorganizations
				(a)In
			 generalSection 361 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(d)Special rules
				for transactions involving section 355 distributionsIn the case of a reorganization described
				in section 368(a)(1)(D) with respect to which stock or securities of the
				corporation to which the assets are transferred are distributed in a
				transaction which qualifies under section 355—
							(1)this section shall
				be applied by substituting stock other than nonqualified preferred stock
				(as defined in section 351(g)(2)) for stock or
				securities in subsections (a) and (b)(1), and
							(2)the first sentence
				of subsection (b)(3) shall apply only to the extent that the sum of the money
				and the fair market value of the other property transferred to such creditors
				does not exceed the adjusted bases of such assets transferred (reduced by the
				amount of the liabilities assumed (within the meaning of section
				357(c))).
							.
				(b)Conforming
			 amendmentParagraph (3) of section 361(b) is amended by striking
			 the last sentence.
				(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to exchanges after the date of the enactment of
			 this Act.
					(2)Transition
			 ruleThe amendments made by
			 this section shall not apply to any exchange pursuant to a transaction which
			 is—
						(A)made pursuant to a
			 written agreement which was binding on February 6, 2012, and at all times
			 thereafter;
						(B)described in a
			 ruling request submitted to the Internal Revenue Service on or before February
			 6, 2012; or
						(C)described on or
			 before February 6, 2012, in a public announcement or in a filing with the
			 Securities and Exchange Commission.
						309.Internal Revenue
			 Service levies and Thrift Savings Plan AccountsSection 8437(e)(3) of title 5, United States
			 Code, is amended by inserting , the enforcement of a Federal tax levy as
			 provided in section 6331 of the Internal Revenue Code of 1986, after
			 (42 U.S.C. 659).
			310.Modifications
			 of required distribution rules for pension plans
				(a)In
			 generalSection 401(a)(9)(B) of the Internal Revenue Code of 1986
			 is amended to read as follows:
					
						(B)Required
				distributions where employee dies before entire interest is
				distributed
							(i)5-year general
				ruleA trust shall not constitute a qualified trust under this
				section unless the plan provides that, if an employee dies before the
				distribution of the employee's interest (whether or not such distribution has
				begun in accordance with subparagraph (A)), the entire interest of the employee
				will be distributed within 5 years after the death of such employee.
							(ii)Exception for
				eligible designated beneficiariesIf—
								(I)any portion of
				the employee's interest is payable to (or for the benefit of) an eligible
				designated beneficiary,
								(II)such portion
				will be distributed (in accordance with regulations) over the life of such
				eligible designated beneficiary (or over a period not extending beyond the life
				expectancy of such beneficiary), and
								(III)such
				distributions begin not later than 1 year after the date of the employee's
				death or such later date as the Secretary may by regulations prescribe,
								then, for purposes of clause (i) and
				except as provided in clause (iv) or subparagraph (E)(iii), the portion
				referred to in subclause (I) shall be treated as distributed on the date on
				which such distributions begin.(iii)Special rule
				for surviving spouse of employeeIf the eligible designated
				beneficiary referred to in clause (ii)(I) is the surviving spouse of the
				employee—
								(I)the date on which
				the distributions are required to begin under clause (ii)(III) shall not be
				earlier than the date on which the employee would have attained age 70 ½,
				and
								(II)if the surviving
				spouse dies before the distributions to such spouse begin, this subparagraph
				shall be applied as if the surviving spouse were the employee.
								(iv)Rules upon
				death of eligible designated beneficiaryIf an eligible
				designated beneficiary dies before the portion of an employee's interest
				described in clause (ii) is entirely distributed, clause (ii) shall not apply
				to any beneficiary of such eligible designated beneficiary and the remainder of
				such portion shall be distributed within 5 years after the death of such
				beneficiary.
							.
				(b)Definition of
			 eligible designated beneficiarySection 401(a)(9)(E) of such Code
			 is amended to read as follows:
					
						(E)Definitions and
				rules relating to designated beneficiaryFor purposes of this
				paragraph—
							(i)Designated
				beneficiaryThe term designated beneficiary means
				any individual designated as a beneficiary by the employee.
							(ii)Eligible
				designated beneficiaryThe term eligible designated
				beneficiary means, with respect to any employee, any designated
				beneficiary who, as of the date of death of the employee, is—
								(I)the surviving
				spouse of the employee,
								(II)subject to
				clause (iii), a child of the employee who has not reached majority (within the
				meaning of subparagraph (F)),
								(III)disabled
				(within the meaning of section 72(m)(7)),
								(IV)a chronically
				ill individual (within the meaning of section 7702B(c)(2), except that the
				requirements of subparagraph (A)(i) thereof shall only be treated as met if
				there is a certification that, as of such date, the period of inability
				described in such subparagraph with respect to the individual is an indefinite
				one that is reasonably expected to be lengthy in nature), or
								(V)an individual not
				described in any of the preceding subparagraphs who is not more than 10 years
				younger than the employee.
								(iii)Special rule
				for childrenSubject to subparagraph (F), an individual described
				in clause (ii)(II) shall cease to be an eligible designated beneficiary as of
				the date the individual reaches majority and the requirement of subparagraph
				(B)(i) shall not be treated as met with respect to any remaining portion of an
				employee's interest payable to the individual unless such portion is
				distributed within 5 years after such
				date.
							.
				(c)Required
			 beginning dateSection 401(a)(9)(C) of such Code is amended by
			 adding at the end the following new clause:
					
						(v)Employees
				becoming 5-percent owners after age 701/2If
				an employee becomes a 5-percent owner (as defined in section 416) with respect
				to a plan year ending in a calendar year after the calendar year in which the
				employee attains age 701/2, then
				clause (i)(II) shall be applied by substituting the calendar year in which the
				employee became such an owner for the calendar year in which the employee
				retires.
						.
				(d)Effective
			 dates
					(1)In
			 generalExcept as provided in this subsection, the amendments
			 made by this section shall apply to distributions with respect to employees who
			 die after December 31, 2012.
					(2)Required
			 beginning date
						(A)In
			 generalThe amendment made by subsection (c) shall apply to
			 employees becoming a 5-percent owner with respect to plan years ending in
			 calendar years beginning before, on, or after the date of the enactment of this
			 Act.
						(B)Special
			 ruleIf—
							(i)an employee
			 became a 5-percent owner with respect to a plan year ending in a calendar year
			 which began before January 1, 2012, and
							(ii)the employee has
			 not retired before calendar year 2013,
							such employee shall be treated as
			 having become a 5-percent owner with respect to a plan year ending in 2012 for
			 purposes of applying section 401(a)(9)(C)(v) of the Internal Revenue Code of
			 1986 (as added by the amendment made by subsection (c)).(3)Exception for
			 certain beneficiariesIf a designated beneficiary of an employee
			 who dies before January 1, 2013, dies after December 31, 2012—
						(A)the amendments
			 made by this section shall apply to any beneficiary of such designated
			 beneficiary, and
						(B)the designated
			 beneficiary shall be treated as an eligible designated beneficiary for purposes
			 of applying section 401(a)(9)(B)(iv) of such Code (as in effect after the
			 amendments made by this section).
						(4)Exception for
			 certain existing annuity contracts
						(A)In
			 generalThe amendments made by this section shall not apply to a
			 qualified annuity which is a binding annuity contract in effect on the date of
			 the enactment of this Act and at all times thereafter.
						(B)Qualified
			 annuity contractFor purposes of this paragraph, the term
			 qualified annuity means, with respect to an employee, an
			 annuity—
							(i)which is a
			 commercial annuity (as defined in section 3405(e)(6) of such Code) or payable
			 by a defined benefit plan,
							(ii)under which the
			 annuity payments are substantially equal periodic payments (not less frequently
			 than annually) over the lives of such employee and a designated beneficiary (or
			 over a period not extending beyond the life expectancy of such employee or the
			 life expectancy of such employee and a designated beneficiary) in accordance
			 with the regulations described in section 401(a)(9)(A)(ii) of such Code (as in
			 effect before such amendments) and which meets the other requirements of this
			 section 401(a)(9) of such Code (as so in effect) with respect to such payments,
			 and
							(iii)with respect to
			 which—
								(I)annuity payments
			 to the employee have begun before January 1, 2013, and the employee has made an
			 irrevocable election before such date as to the method and amount of the
			 annuity payments to the employee or any designated beneficiaries, or
								(II)if subclause (I)
			 does not apply, the employee has made an irrevocable election before the date
			 of the enactment of this Act as to the method and amount of the annuity
			 payments to the employee or any designated beneficiaries.
								311.Depreciation and
			 amortization rules for highway and related property subject to long-term
			 leases
				(a)Accelerated
			 cost recovery
					(1)In
			 generalSection 168(g)(1) of the Internal Revenue Code of 1986 is
			 amended by striking and at the end of subparagraph (D), by
			 redesignating subparagraph (E) as subparagraph (F), and by inserting after
			 subparagraph (D) the following new subparagraph:
						
							(E)any applicable
				leased highway
				property,
							.
					(2)Recovery
			 periodThe table contained in subparagraph (C) of section
			 168(g)(2) of such Code is amended by redesignating clause (iv) as clause (v)
			 and by inserting after clause (iii) the following new clause:
						
							
								
									
										(iv) Applicable leased highway
						property45 years.
										
									
								
							.
					(3)Applicable
			 leased highway property defined
						(A)In
			 generalSection 168(g) of such Code is amended by redesignating
			 paragraph (7) as paragraph (8) and by inserting after paragraph (6) the
			 following new paragraph:
							
								(7)Applicable
				leased highway propertyFor purposes of paragraph (1)(E)—
									(A)In
				generalThe term applicable leased highway property
				means property to which this section otherwise applies which—
										(i)is subject to an
				applicable lease, and
										(ii)is placed in
				service before the date of such lease.
										(B)Applicable
				leaseThe term applicable lease means a lease or
				other arrangement—
										(i)which is between
				the taxpayer and a State or political subdivision thereof, or any agency or
				instrumentality of either, and
										(ii)under which the
				taxpayer—
											(I)leases a highway
				and associated improvements,
											(II)receives a
				right-of-way on the public lands underlying such highway and improvements,
				and
											(III)receives a
				grant of a franchise or other intangible right permitting the taxpayer to
				receive funds relating to the operation of such
				highway.
											.
						(B)Conforming
			 amendmentSubparagraph (F) of section 168(g)(1) (as redesignated
			 by subsection (a)(1)) is amended by striking paragraph (7) and
			 inserting paragraph (8).
						(b)Amortization of
			 intangiblesSection 197(f) of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new paragraph:
					
						(11)Intangibles
				relating to applicable leased highway propertyIn the case of any
				amortizable section 197 intangible property which is acquired in connection
				with an applicable lease (as defined in section 168(g)(7)(B)), the amortization
				period under this section shall not be less than the term of the applicable
				lease. For purposes of the preceding sentence, rules similar to the rules of
				section 168(i)(3)(A) shall apply in determining the term of the applicable
				lease.
						.
				(c)No private
			 activity bond financing of applicable leased highway
			 propertySection 147(e) of the Internal Revenue Code of 1986 is
			 amended by inserting , or to finance any applicable leased highway
			 property (as defined in section 168(g)(7)(A)) after
			 premises.
				(d)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to leases entered into after the date of the
			 enactment of this Act.
					(2)No private
			 activity bond financingThe amendment made by subsection (c)
			 shall apply to bonds issued after the date of the enactment of this Act.
					312.Extension for
			 transfers of excess pension assets to retiree health accounts
				(a)In
			 generalParagraph (5) of
			 section 420(b) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2013 and inserting December 31,
			 2021.
				(b)Conforming ERISA
			 amendments
					(1)Sections 101(e)(3), 403(c)(1), and
			 408(b)(13) of the Employee Retirement Income Security Act of 1974 are each
			 amended by striking Pension Protection Act of 2006 and inserting
			 Highway Investment, Job Creation, and
			 Economic Growth Act of 2012.
					(2)Section 408(b)(13)
			 of such Act (29 U.S.C. 1108(b)(13)) is amended by striking January 1,
			 2014 and inserting January 1, 2022.
					(c)Effective
			 dateThe amendments made by this Act shall take effect on the
			 date of the enactment of this Act.
				313.Transfer of
			 excess pension assets to retiree group term life insurance accounts
				(a)In
			 generalSubsection (a) of
			 section 420 of the Internal Revenue Code of 1986 is amended by inserting
			 , or an applicable life insurance account, after health
			 benefits account.
				(b)Applicable life
			 insurance account defined
					(1)In
			 generalSubsection (e) of section 420 of the Internal Revenue
			 Code of 1986 is amended by redesignating paragraphs (4) and (5) as paragraphs
			 (5) and (6), respectively, and by inserting after paragraph (3) the following
			 new paragraph:
						
							(4)Applicable life
				insurance accountThe term
				applicable life insurance account means a separate account
				established and maintained for amounts transferred under this section for
				qualified current retiree liabilities based on premiums for applicable life
				insurance
				benefits.
							.
					(2)Applicable life
			 insurance benefits definedParagraph (1) of section 420(e) of
			 such Code is amended by redesignating subparagraph (D) as subparagraph (E) and
			 by inserting after subparagraph (C) the following new subparagraph:
						
							(D)Applicable life
				insurance benefitsThe term
				applicable life insurance benefits means group-term life insurance
				coverage provided to retired employees who, immediately before the qualified
				transfer, are entitled to receive such coverage by reason of retirement and who
				are entitled to pension benefits under the plan, but only to the extent that
				such coverage is provided under a policy for retired employees and the cost of
				such coverage is excludable from the retired employee’s gross income under
				section
				79.
							.
					(3)Collectively
			 bargained life insurance benefits defined
						(A)In
			 generalParagraph (6) of section 420(f) of such Code is amended
			 by redesignating subparagraph (D) as subparagraph (E) and by inserting after
			 subparagraph (C) the following new subparagraph:
							
								(D)Collectively
				bargained life insurance benefitsThe term collectively bargained life
				insurance benefits means, with respect to any collectively bargained
				transfer—
									(i)applicable life
				insurance benefits which are provided to retired employees who, immediately
				before the transfer, are entitled to receive such benefits by reason of
				retirement, and
									(ii)if specified by
				the provisions of the collective bargaining agreement governing the transfer,
				applicable life insurance benefits which will be provided at retirement to
				employees who are not retired employees at the time of the
				transfer.
									.
						(B)Conforming
			 amendments
							(i)Clause (i) of
			 section 420(e)(1)(C) of such Code is amended by striking upon
			 retirement and inserting by reason of retirement.
							(ii)Subparagraph (C)
			 of section 420(f)(6) of such Code is amended—
								(I)by striking
			 which are provided to in the matter preceding clause (i),
								(II)by inserting
			 which are provided to before retired employees in
			 clause (i),
								(III)by striking
			 upon retirement in clause (i) and inserting by reason of
			 retirement, and
								(IV)by striking
			 active employees who, following their retirement, and inserting
			 which will be provided at retirement to employees who are not retired
			 employees at the time of the transfer and who.
								(c)Maintenance of
			 effort
					(1)In
			 generalSubparagraph (A) of section 420(c)(3) of the Internal
			 Revenue Code of 1986 is amended by inserting , and each group-term life
			 insurance plan under which applicable life insurance benefits are
			 provided, after health benefits are provided.
					(2)Conforming
			 amendments
						(A)Subparagraph (B)
			 of section 420(c)(3) of such Code is amended—
							(i)by
			 redesignating subclauses (I) and (II) of clause (i) as subclauses (II) and
			 (III) of such clause, respectively, and by inserting before subclause (II) of
			 such clause, as so redesignated, the following new subclause:
								
									(I)separately with
				respect to applicable health benefits and applicable life insurance
				benefits,
									,
				and
							(ii)by
			 striking for applicable health benefits and all that follows in
			 clause (ii) and inserting was provided during such taxable year for the
			 benefits with respect to which the determination under clause (i) is
			 made..
							(B)Subparagraph (C)
			 of section 420(c)(3) of such Code is amended—
							(i)by
			 inserting for applicable health benefits after applied
			 separately, and
							(ii)by
			 inserting , and separately for applicable life insurance benefits with
			 respect to individuals age 65 or older at any time during the taxable year and
			 with respect to individuals under age 65 during the taxable year before
			 the period.
							(C)Subparagraph (E)
			 of section 420(c)(3) of such Code is amended—
							(i)in
			 clause (i), by inserting or retiree life insurance coverage, as the case
			 may be, after retiree health coverage, and
							(ii)in
			 clause (ii), by inserting for
			 retiree health coverage after cost reductions in the
			 heading thereof, and
							(iii)in clause (ii)(II), by inserting
			 with respect to applicable health benefits after
			 liabilities of the employer.
							(D)Paragraph (2) of
			 section 420(f) of such Code is amended by striking collectively
			 bargained retiree health liabilities each place it occurs and inserting
			 collectively bargained retiree liabilities.
						(E)Clause (i) of
			 section 420(f)(2)(D) of such Code is amended—
							(i)by
			 inserting , and each group-term life insurance plan or arrangement under
			 which applicable life insurance benefits are provided, in subclause (I)
			 after applicable health benefits are provided,
							(ii)by
			 inserting or applicable life insurance benefits, as the case may
			 be, in subclause (I) after provides applicable health
			 benefits,
							(iii)by
			 striking group health in subclause (II), and
							(iv)by
			 inserting or collectively bargained life insurance benefits in
			 subclause (II) after collectively bargained health
			 benefits.
							(F)Clause (ii) of
			 section 420(f)(2)(D) of such Code is amended—
							(i)by inserting with respect to
			 applicable health benefits or applicable life insurance benefits after
			 requirements of subsection (c)(3), and
							(ii)by
			 adding at the end the following: Such election may be made separately
			 with respect to applicable health benefits and applicable life insurance
			 benefits. In the case of an election with respect to applicable life insurance
			 benefits, the first sentence of this clause shall be applied as if subsection
			 (c)(3) as in effect before the amendments made by such Act applied to such
			 benefits.
							(G)Clause (iii) of
			 section 420(f)(2)(D) of such Code is amended—
							(i)by striking
			 retiree each place it occurs, and
							(ii)by
			 inserting , collectively bargained life insurance benefits, or both, as
			 the case may be, after health benefits each place it
			 occurs.
							(d)Coordination
			 with section 79Section 79 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
					
						(f)Exception for
				life insurance purchased in connection with qualified transfer of excess
				pension assetsSubsection
				(b)(3) and section 72(m)(3) shall not apply in the case of any cost paid
				(whether directly or indirectly) with assets held in an applicable life
				insurance account (as defined in section 420(e)(4)) under a defined benefit
				plan.
						.
				(e)Conforming
			 amendments
					(1)Section 420 of the
			 Internal Revenue Code of 1986 is amended by striking qualified current
			 retiree health liabilities each place it appears and inserting
			 qualified current retiree liabilities.
					(2)Section 420 of
			 such Code is amended by inserting , or an applicable life insurance
			 account, after a health benefits account each place it
			 appears in subsection (b)(1)(A), subparagraphs (A), (B)(i), and (C) of
			 subsection (c)(1), subsection (d)(1)(A), and subsection (f)(2)(E)(ii).
					(3)Section 420(b) of
			 such Code is amended—
						(A)by adding the
			 following at the end of paragraph (2)(A): If there is a transfer from a
			 defined benefit plan to both a health benefits account and an applicable life
			 insurance account during any taxable year, such transfers shall be treated as 1
			 transfer for purposes of this paragraph., and
						(B)by inserting
			 to an account after may be transferred in
			 paragraph (3).
						(4)The heading for
			 section 420(c)(1)(B) of such Code is amended by inserting
			 or life
			 insurance after health
			 benefits.
					(5)Paragraph (1) of
			 section 420(e) of such Code is amended—
						(A)by inserting
			 and applicable life insurance benefits in subparagraph (A) after
			 applicable health benefits, and
						(B)by striking
			 health in the heading thereof.
						(6)Subparagraph (B)
			 of section 420(e)(1) of such Code is amended—
						(A)in the matter
			 preceding clause (i), by inserting (determined separately for applicable
			 health benefits and applicable life insurance benefits) after
			 shall be reduced by the amount,
						(B)in clause (i), by
			 inserting or applicable life insurance accounts after
			 health benefit accounts, and
						(C)in clause (i), by striking qualified
			 current retiree health liability and inserting qualified current
			 retiree liability.
						(7)The heading for
			 subsection (f) of section 420 of such Code is amended by striking
			 health each place it occurs.
					(8)Subclause (II) of
			 section 420(f)(2)(B)(ii) of such Code is amended by inserting or
			 applicable life insurance account, as the case may be, after
			 health benefits account.
					(9)Subclause (III)
			 of section 420(f)(2)(E)(i) of such Code is amended—
						(A)by inserting
			 defined benefit before plan maintained by an
			 employer, and
						(B)by inserting
			 health before benefit plans maintained by the
			 employer.
						(10)Paragraphs (4)
			 and (6) of section 420(f) of such Code are each amended by striking
			 collectively bargained retiree health liabilities each place it
			 occurs and inserting collectively bargained retiree
			 liabilities.
					(11)Subparagraph (A)
			 of section 420(f)(6) of such Code is amended—
						(A)in clauses (i) and
			 (ii), by inserting , in the case of a transfer to a health benefits
			 account, before his covered spouse and dependents,
			 and
						(B)in clause (ii), by
			 striking health plan and inserting plan.
						(12)Subparagraph (B)
			 of section 420(f)(6) of such Code is amended—
						(A)in clause (i), by
			 inserting , and collectively bargained life insurance benefits,
			 after collectively bargained health benefits,
						(B)in clause
			 (ii)—
							(i)by
			 adding at the end the following: The preceding sentence shall be applied
			 separately for collectively bargained health benefits and collectively
			 bargained life insurance benefits., and
							(ii)by
			 inserting , applicable life insurance accounts, after
			 health benefit accounts, and
							(C)by striking
			 health in the heading thereof.
						(13)Subparagraph (E) of section 420(f)(6) of
			 such Code, as redesignated by subsection (b), is amended—
						(A)by striking
			 bargained health and inserting bargained,
						(B)by inserting
			 , or a group-term life insurance plan or arrangement for retired
			 employees, after dependents , and
						(C)by striking
			 health in the heading thereof.
						(14)Section 101(e) of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021(e)) is
			 amended—
						(A)in paragraphs (1)
			 and (2), by inserting or applicable life insurance account after
			 health benefits account each place it appears, and
						(B)in paragraph (1),
			 by inserting or applicable life insurance benefit liabilities
			 after health benefits liabilities.
						(f)Technical
			 correctionClause (iii) of section 420(f)(6)(B) is amended by
			 striking 416(I)(1) and inserting
			 416(i)(1).
				(g)Repeal of
			 deadwood
					(1)Subparagraph (A) of section 420(b)(1) of
			 the Internal Revenue Code of 1986 is amended by striking in a taxable
			 year beginning after December 31, 1990.
					(2)Subsection (b) of
			 section 420 of such Code is amended by striking paragraph (4) and by
			 redesignating paragraph (5), as amended by this Act, as paragraph (4).
					(3)Paragraph (2) of
			 section 420(b) of such Code, as amended by this section, is amended—
						(A)by striking
			 subparagraph (B), and
						(B)by striking
			 per
			 year.— and all that follows through No more
			 than and inserting per year.—No more than.
						(4)Paragraph (2) of section 420(c) of such
			 Code is amended—
						(A)by striking
			 subparagraph (B),
						(B)by moving
			 subparagraph (A) two ems to the left, and
						(C)by striking
			 before
			 transfer.— and all that follows through The
			 requirements of this paragraph and inserting the following:
			 before
			 transfer.—The requirements of this paragraph.
						(5)Paragraph (2) of
			 section 420(d) of such Code is amended by striking after December 31,
			 1990.
					(h)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 transfers made after the date of the enactment of this Act.
					(2)Conforming
			 amendments relating to Pension Protection ActThe amendments made
			 by subsections (b)(3)(B) and (f) shall take effect as if included in the
			 amendments made by section 841(a) of the Pension Protection Act of 2006.
					
	
		February 27, 2012
		Read twice and placed on the calendar
	
